Exhibit 10.11

DORIAN LPG LTD.

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL SEVERANCE PLAN

 

1.           Purpose.           The purpose of the Dorian LPG Ltd. Executive
Severance and Change in Control Severance Plan (the “Plan”) is to secure the
continued services of certain senior executives of the Company and to ensure
their continued dedication to their duties in the event of any threat or
occurrence of a Change in Control (as defined in Section 2).

2.           Definitions.       As used in this Plan, the following terms shall
have the respective meanings set forth below:

(a)         “Affiliate” shall mean (i) any entity that, directly or indirectly,
is controlled by, controls or is under common control with, the Company and (ii)
any entity in which the Company has a significant equity interest, in either
case as determined by the Administrator.

(b)         “Annual Performance Bonus” means the annual cash bonus awarded under
the Company’s incentive plan, as in effect from time to time.

(c)         “Base Salary” means the higher of (i) the Participant’s highest
annual rate of base salary during the twelve-month period immediately prior to
the Participant’s Date of Termination or (ii) the average of the Participant’s
annual base salary earned during the past three (3) completed fiscal years of
the Company immediately preceding the Participant’s Date of Termination
(annualized in the event the Participant was not employed by the Company (or its
affiliates) for the whole of any such fiscal year).

(d)         “Board” means the Board of Directors of the Company and, after a
Change in Control, the “board of directors” of the Parent Entity, Surviving
Entity or other successor entity in a Change in Control transaction, as the case
may be.

(e)         “Bonus Amount” means the higher of (i) the Participant’s target
Annual Performance Bonus for the fiscal year in which the Participant’s Date of
Termination occurs (or if the Participant’s Qualifying Termination is on account
of Good Reason pursuant to a reduction in a Participant’s compensation or
compensation opportunity under Section 2(n)(i)(B) or 2(n)(ii)(B), the
Participant’s target Annual Performance Bonus for the prior fiscal year if
higher), provided that in the event that a Participant does not have a target
Annual Performance Bonus for the fiscal year in which the Date of Termination
occurs, the target Annual Performance Bonus for purposes of this Plan will be
100% of the Participant’s Base Salary on the Date of Termination, or (ii) the
average of the Annual Performance Bonuses earned by the Participant from the
Company (or its Affiliates) during the last three (3) completed fiscal years of
the Company (or such shorter period of time during which the Participant was
employed by the Company) immediately preceding the Participant’s Date of
Termination (annualized in the event the Participant was not employed by the
Company (or its Affiliates) for the whole of any such fiscal year).

(f)          “Cause” means (i) the willful and continued failure of the
Participant to perform substantially his duties with the Company (other than any
such failure resulting from the Participant’s incapacity due to physical or
mental illness or any such failure subsequent to the Participant being delivered
a notice of termination without Cause by the Company or delivering a notice of
termination for Good Reason to the Company) after a written demand for
substantial performance is delivered to the Participant by or on behalf of the
Board which specifically identifies the manner in which the Board believes that
the Participant has







--------------------------------------------------------------------------------

 



not substantially performed his duties, (ii) the willful engaging by the
Participant in illegal conduct or gross misconduct which is demonstrably and
materially injurious to the Company or its Affiliates, (iii) the engaging by the
Participant in conduct or misconduct that materially harms the reputation or
financial position of the Company, (iv) the Participant (x) obstructs or
impedes, (y) endeavors to influence, obstruct or impede or (z) fails to
materially cooperate with, an Investigation, (v) the Participant withholds,
removes, conceals, destroys, alters or by other means falsifies any material
which is requested in connection with an Investigation, or attempts to do so or
solicits another to do so, (vi) the Participant’s conviction of, or the entering
of a plea of nolo contendere to, a felony or (vii) the Participant is found
liable in any SEC or other civil or criminal securities law action or enters
into any cease and desist orders with respect to such action regardless of
whether the Participant admits or denies liability.  For purposes of this
paragraph (f), no act or failure to act by the Participant shall be considered
“willful” unless done or omitted to be done by the Participant in bad faith and
without reasonable belief that the Participant’s action or omission was in the
best interests of the Company or its Affiliates. Any act, or failure to act, in
accordance with authority duly given by the Board, based upon the advice of
counsel for the Company (including counsel employed by the Company) shall be
conclusively presumed to be done, or omitted to be done, by the Participant in
good faith and in the best interests of the Company.  Cause shall not exist
unless and until the Company has delivered to the Participant a copy of a
resolution duly adopted by three-quarters (3/4) of the entire Board (excluding
the Participant from both the numerator and denominator if the Participant is a
Board member) at a meeting of the Board called and held for such purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board an event set forth in clauses (i), (ii), (iii), (iv),
(v), (vi) or (vii) has occurred and specifying the particulars thereof in
detail.

(g)         “Change in Control” means the occurrence of any one of the following
events:

(i)           any “person” (as defined in Section 13(d)(3) of the 1934 Act),
company or other entity acquires "beneficial ownership" (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of more than 50% of the
aggregate voting power of the capital stock ordinarily entitled to elect
directors of the Company; provided, however, that no Change in Control shall
have occurred in the event of such an acquisition by (A) the Company, (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an Affiliate, (C) any company or other entity owned, directly or
indirectly, by the holders of the voting stock ordinarily entitled to elect
directors of the Company in substantially the same proportions as their
ownership of the aggregate voting power of the capital stock ordinarily entitled
to elect directors of the Company immediately prior to such acquisition or (D)
Scorpio Tankers Inc. ("Scorpio"), SeaDor Holdings LLC ("SeaDor"), Dorian
Holdings LLC ("Dorian") or Kensico Capital ("Kensico") or any entity which
Scorpio, SeaDor, Dorian or Kensico directly or indirectly "controls" (as defined
in Rule 12b-2 under the 1934 Act);

(ii)         the sale of all or substantially all the Company's assets in one or
more related transactions to any "person" (as defined in Section 13(d)(3) of the
1934 Act), company or other entity(an “Asset Sale”); provided, however, that no
Change in Control shall have occurred in the event of such a sale (A) to a
Subsidiary which does not involve a material change in the equity holdings of
the Company, (B) to an entity (the "Acquiring Entity") which has acquired all or
substantially all the Company's assets if, immediately following such sale, 50%
or more of the aggregate voting power of the capital stock ordinarily entitled
to elect directors of the Acquiring Entity (or, if applicable, the ultimate
parent entity that directly or indirectly has beneficial ownership of more than
50% of the aggregate voting power of the capital stock ordinarily entitled to
elect directors of the Acquiring Entity) is beneficially owned by the holders of
the voting stock ordinarily entitled to elect directors of the







--------------------------------------------------------------------------------

 



Company immediately prior to such sale in substantially the same proportions as
the aggregate voting power of the capital stock ordinarily entitled to elect
directors of the Company immediately prior to such sale or (C) to Scorpio,
SeaDor, Dorian or Kensico or any entity which Scorpio, SeaDor, Dorian or Kensico
directly or indirectly "controls" (as defined in Rule 12b-2 under the 1934 Act);

(iii)        any merger, consolidation, reorganization or similar event of the
Company or any Subsidiary (a “Business Combination”); provided, however, that no
Change in Control shall have occurred in the event 50% or more of the aggregate
voting power of the capital stock ordinarily entitled to elect directors of the
surviving entity (the “Surviving Entity”)(or, if applicable, the ultimate parent
entity (the “Parent Entity”) that directly or indirectly has beneficial
ownership of more than 50% of the aggregate voting power of the capital stock
ordinarily entitled to elect directors of the surviving entity) is beneficially
owned by the holders of the voting stock ordinarily entitled to elect directors
of the Company immediately prior to such event in substantially the same
proportions as the aggregate voting power of the capital stock ordinarily
entitled to elect directors of the Company immediately prior to such event;

(iv)        the approval by the Company's
stockholders of a plan of complete liquidation or dissolution of the Company; 

(v)         during any period of 12 consecutive calendar months, individuals:

(A)  who were directors of the Company on the first day of such period, or

(B)  whose election or nomination for election to the Board was recommended or
approved by at least a majority of the directors then still in office who were
directors of the Company on the first day of such period, or whose election or
nomination for election were so approved,

shall cease to constitute a majority of the Board; or

(vi)        any transaction the Board determines to be a Change in Control.

Notwithstanding the foregoing, (1) in no event shall a Change in Control be
deemed to have occurred in connection with an initial public offering of common
stock of the Company, and (2) for any incentive award subject to Section 409A, a
Change in Control shall be deemed to have occurred with respect to such award
only if a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
shall also be deemed to have occurred under Section 409A, provided that such
limitation shall apply to such award only to the extent necessary to avoid
adverse tax effects under Section 409A.

(h)          “CIC Termination Period” means the period of time beginning with a
Change in Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Plan to the contrary, if (i) the Participant’s
employment is terminated prior to a Change in Control (or, if applicable, a







--------------------------------------------------------------------------------

 



Potential Change of Control) for reasons that would have constituted a
Qualifying Termination if they had occurred following a Change in Control; (ii)
the Participant reasonably demonstrates that such termination (or Good Reason
event) was at the request of a third party who had indicated an intention or
taken steps reasonably calculated to effect a Change in Control; and (iii) a
Change in Control (or a Potential Change in Control) involving such third party
(or a party competing with such third party to effectuate a Change in Control)
does occur within six (6) months from the date of such termination (or, in the
case of a Potential Change in Control, such Potential Change in Control occurs
within three (3) months of such termination), then for purposes of this Plan,
the date immediately prior to the date of such termination of employment or
event constituting Good Reason shall be treated as a Change in Control.

(i)          “Code” means the Internal Revenue Code of 1986, as amended.

(j)          “Company” means Dorian LPG Ltd., a corporation organized under the
laws of the Marshall Islands.

(k)         “Date of Termination” means (i) the effective date on which the
Participant’s employment by the Company terminates as specified in a prior
written notice by the Company or the Participant, as the case may be, to the
other, delivered pursuant to Section 9 or (ii) if the Participant’s employment
by the Company terminates by reason of death, the date of death of the
Participant.

(l)          “Disability” shall mean the Participant being unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or the
Participant, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

(m)         “Equity Incentive Compensation” means all equity-based compensation
(including stock options and restricted stock) awarded under the Company’s 2014
Equity Incentive Plan or other incentive plan, as in effect from time to time.

(n)          “Good Reason means the occurrence of one or more of the following
circumstances, without the Participant’s express written consent, and which
circumstance(s) are not remedied by the Company within thirty (30) days of
receipt of a written notice from the Participant describing in reasonable detail
the Good Reason event that has occurred (which notice must be provided within
ninety (90) days of the Participant’s obtaining knowledge of the event),
provided that the Participant must terminate employment within the two years
following the Participant’s obtaining knowledge of the event:  

(i)          other than during the CIC Termination Period:

(A)        for the Company’s Chief Executive Officer, Chief Financial Officer
and Chief Operating Officer, a material diminution in the nature and scope of
the Participant’s duties, responsibilities or status (including reporting
responsibilities;

(B)        a material diminution by the Company in the Participant’s current
annual base salary or Annual Performance Bonus target opportunities; or

(C)        an involuntary relocation of a Participant’s principal place of
business to a location more than 25 miles from his or her principal place of
business.

(ii)        during the CIC Termination Period:







--------------------------------------------------------------------------------

 



(A)(1)    any material change in the duties, responsibilities or status
(including reporting responsibilities) of the Participant that is inconsistent
in any material and adverse respect with the Participant’s position(s), duties,
responsibilities or authority with the Company immediately prior to such Change
in Control (including any material and adverse diminution of such duties or
responsibilities); provided,  however, that Good Reason shall not be deemed to
occur upon a change in duties, responsibilities (other than reporting
responsibilities) or status that is solely and directly a result of the Company
no longer being a publicly traded entity and does not involve any other event
set forth in this Section 2(n)(ii) or (2) a material and adverse change in the
Participant’s titles or offices (including, if applicable, membership on the
Board) with the Company as in effect immediately prior to such Change in
Control;

(B)         a more than 10% reduction by the Company in the Participant’s rate
of annual base salary or Annual Performance Bonus or Equity Incentive
Compensation target opportunities (including any material and adverse change in
the formula for such targets) as in effect immediately prior to such Change in
Control, provided that any such change constitutes a reduction of 5% or more in
the Participant’s total compensation paid by the Company;

(C)         the failure of the Company to continue in effect any employee
benefit plan, compensation plan, welfare benefit plan or fringe benefit plan in
which the Participant is participating immediately prior to such Change in
Control or the taking of any action by the Company, in each case which would
materially adversely affect the Participant, unless the Participant is permitted
to participate in other plans providing the Participant with materially
equivalent benefits in the aggregate (at materially equivalent or lower cost
with respect to welfare benefit plans);

(D)         the failure of the Company to obtain the assumption of the Company’s
obligations hereunder from any successor as contemplated in Section 10(b);

(E)         an involuntary relocation of a Participant’s principal place of
business to a location more than 25 miles from his or her principal place of
business immediately prior to such Change in Control; or

(F)           a material breach by the Company of the terms of the Participant’s
employment agreement.

The Participant’s right to terminate employment for Good Reason shall not be
affected by the Participant’s incapacities due to mental or physical illness and
the Participant’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any event or condition constituting Good
Reason.

(n)         “Investigation” means an investigation authorized by the Board, a
self-regulatory organization empowered with self-regulatory responsibilities
under federal or state laws or a governmental department or agency.

(o)         “Participant” means each of the executives of the Company who are
selected by the Board for coverage by this Plan and identified on Schedule A
from time to time.

(p)         “Potential Change in Control” means the execution or entering into
of any agreement by the Company the consummation of which can be expected to
constitute a Change in Control.

(q)         “Qualifying Termination” means a termination of the Participant’s
employment with the Company (i) by the Company other than for Cause or (ii) by
the Participant for Good Reason. Termination of the Participant’s employment on
account of death or Disability shall not be treated as a Qualifying
Termination.  Notwithstanding the preceding sentence, the death of the
Participant after notice of termination for Good Reason or without Cause has
been validly provided shall be deemed to be a Qualifying Termination.

(r)         “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or







--------------------------------------------------------------------------------

 



interests of such corporation or other entity entitled to vote generally in the
election of directors (or members of any similar governing body) or in which the
Company has the right to receive 50% or more of the distribution of profits or
50% of the assets or liquidation or dissolution.

(s)         “Section 409A” means Section 409A of the Code.

3.          Eligibility.          The Board shall determine in its sole
discretion which executives of the Company shall be Participants and whether a
Participant shall be listed on Schedule A and the Board may remove the name of
any senior executive from Schedule A and participation in this Plan at any time
in its sole discretion; provided,  however, that a Participant may not be
removed from Schedule A, B or C without his or her prior written consent within
the two-year period after a Change in Control or within the period of time
beginning on a date three (3) months prior to a Potential Change in Control and
ending on the termination of the agreement that constituted the Potential Change
in Control. The Board may delegate its authority to identify the Participants on
Schedule A and to remove a Participant from Schedule A to the Compensation
Committee (or any successor committee) of the Board.

4.         Payments Upon Termination of Employment.          If the employment
of the Participant is terminated pursuant to a Qualifying Termination other than
during the CIC Termination Period, subject to the Participant’s execution of a
Separation Agreement and Release in the form attached to this Plan as Exhibit A
or such other form as shall be approved by the Compensation Committee (or any
successor committee) of the Board in an employment agreement between the Company
and the Participant (the “Separation Agreement and Release”), which shall be
provided to the Participant no later than two (2) days after the Date of
Termination and must be executed by the Participant, become effective and not be
revoked by the Participant prior to the fifty-fifth (55th) day following the
Date of Termination (the “Release Date”), the Company shall provide to the
Participant:

(a)         a lump sum cash payment equal to the result of multiplying the sum
of (A) the Participant’s Base Salary, plus (B) the Participant’s Bonus Amount by
2.00; and

(b)         a cash payment equal to the Participant’s Bonus Amount on the Date
of Termination, multiplied by a fraction the numerator of which shall be the
number of days the Participant was employed by the Company during the fiscal
year in which the Date of Termination occurred and the denominator of which is
365; and

(c)         a cash payment equal to the Company’s monthly premium cost of health
care for Participant and/or the Participant’s family at the Date of Termination,
multiplied by eighteen (18); and

(d)         for a period of one (1) year following the Participant’s Date of
Termination, the Company shall make outplacement services available to the
Participant in accordance with its outplacement policy in effect immediately
before the Change in Control (or if no such policy is in effect, the Participant
may choose a provider of outplacement services, provided that the total cost of
such outplacement services for the Participant shall not exceed $10,000 USD).

The cash payments specified in paragraphs (a), (b) and (c) of this Section 4
shall be paid no later than the sixtieth (60th) day (or the next following
business day if the sixtieth day is not a business day) following the Date of
Termination, provided that, in the event that the Separation Agreement and
Release is not executed by the Participant and non-revocable by the Release
Date, the Participant shall not be entitled to any payments or other benefits
under this Section 4.

Except as otherwise expressly provided pursuant to this Plan, this Plan shall be
construed and administered in a manner which avoids duplication of compensation
and benefits which may be provided under any other plan, program, policy, or
other arrangement or individual contract. In the event a Participant is covered
by any other plan, program, policy, individually negotiated agreement or other
arrangement, in effect as of his







--------------------------------------------------------------------------------

 



or her Date of Termination, that may duplicate the payments and benefits
provided for in this Section 4, the Board is specifically empowered to reduce or
eliminate the duplicative benefits provided for under the Plan.

5.          Payments Upon a Termination During the CIC Termination
Period.          If the employment of the Participant is terminated pursuant to
a Qualifying Termination during the CIC Termination Period, then, subject to the
Participant’s execution of a Separation Agreement and Release, which shall be
provided to the Participant no later than two (2) days after the Date of
Termination and must be executed by the Participant, become effective and not be
revoked by the Participant prior to the Release Date, the Company shall provide
to the Participant:

(a)         a lump sum cash payment equal to the result of multiplying the sum
of (A) the Participant’s Base Salary, plus (B) the Participant’s Bonus Amount by
2.99; and

(b)         a cash payment equal to the Participant’s Bonus Amount on the Date
of Termination, multiplied by a fraction the numerator of which shall be the
number of days the Participant was employed by the Company during the fiscal
year in which the Date of Termination occurred and the denominator of which is
365; and

(c)         a cash payment equal to the Company’s monthly premium cost of health
care for Participant and/or the Participant’s family at the Date of Termination,
multiplied by eighteen (18); and

(d)         on the Release Date, all outstanding Equity Incentive Compensation
awards shall become fully vested, nonforfeitable and, to the extent applicable,
exercisable, and any the target performance goals or other performance goals
applicable to any outstanding awards shall be deemed to have been attained at
target (unless actual performance exceeds the target, in which case actual
performance shall be used) for the entire applicable performance period then
outstanding; and

(e)         for a period of one (1) year following the Participant’s Date of
Termination, the Company shall make outplacement services available to the
Participant in accordance with its outplacement policy in effect immediately
before the Change in Control (or if no such policy is in effect, the Participant
may choose a provider of outplacement services, provided that the total cost of
such outplacement services for the Participant shall not exceed $10,000 USD).

The cash payments specified in paragraphs (a), (b) and (c) of this Section 5
shall be paid no later than the sixtieth (60th) day (or the next following
business day if the sixtieth day is not a business day) following the Date of
Termination, provided that, in the event that the Separation Agreement and
Release is not executed by the Participant and non-revocable by the Release
Date, the Participant shall not be entitled to any payments or other benefits
under this Section 5.

Except as otherwise expressly provided pursuant to this Plan, this Plan shall be
construed and administered in a manner which avoids duplication of compensation
and benefits which may be provided under any other plan, program, policy, or
other arrangement or individual contract. In the event a Participant is covered
by any other plan, program, policy, individually negotiated agreement or other
arrangement, in effect as of his or her Date of Termination, that may duplicate
the payments and benefits provided for in this Section 5, the Board is
specifically empowered to reduce or eliminate the duplicative benefits provided
for under the Plan.

6.          Section 280G. 

(a)        Anything in this Plan to the contrary notwithstanding, in the event
that during the period beginning on the Effective Date and ending on the second
anniversary of the Effective Date there is a change in ownership or effective
control of the Company or a substantial portion of its assets (within the
meaning of Section 280G of the Code)(a “280G Change in Control”) and it shall be
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a 280G Change in Control
(or any of its







--------------------------------------------------------------------------------

 



affiliated entities) to or for the benefit of the Participant (whether pursuant
to the terms of this Plan or otherwise, but determined without regard to any
additional payments required under this Section 6 (the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Code or any similar tax
under state or local law, or any interest or penalties are incurred by the
Participant with respect to such excise tax or similar tax (such excise tax or
similar tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Company shall pay to the
Participant an additional payment (a “Reimbursement Payment”) in an amount such
that after payment by the Participant of all taxes (including any Excise Tax)
imposed upon the Reimbursement Payment, the Participant retains an amount of the
Reimbursement Payment equal to the Excise Tax imposed upon the Payments. For
purposes of determining the amount of the Reimbursement Payment, the Participant
shall be deemed to (i) pay federal income taxes at the highest marginal rates of
federal income taxation for the calendar year in which the Reimbursement Payment
is to be made and (ii) pay applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the
Reimbursement Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. Notwithstanding the foregoing provisions of this Section 6, if it shall
be determined that the Participant is entitled to a Reimbursement Payment, but
that the Payments would not be subject to the Excise Tax if the Payments were
reduced by an amount that is no more than 10% of the portion of the Payments
that would be treated as “parachute payments” under Section 280G of the Code,
then the amounts payable to the Participant under this Plan shall be reduced
(but not below zero) to the maximum amount that could be paid to the Participant
without giving rise to the Excise Tax (the “Safe Harbor Cap”), and no
Reimbursement Payment shall be made to the Participant. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing first the
cash payments under Section 4(a) or 5(a), as applicable.  For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Plan (and no other Payments) shall be reduced. If the reduction of the amounts
payable hereunder would not result in a reduction of the Payments to the Safe
Harbor Cap, no amounts payable under this Plan shall be reduced pursuant to this
provision.

(b)         In the event that there is a 280G Change in Control following the
second anniversary of the Effective Date and it shall be determined that any
Payments would be subject to the Excise Tax, then any such Payments shall be
either (x) delivered in full, or (y) reduced to the Safe Harbor Cap, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes and the Excise Tax (and any equivalent state
and local excise taxes), results in the receipt by the Participant on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the
Code.  The reduction of the amounts payable hereunder, if applicable, shall be
made by reducing first the cash payments under Section 4(a) or 5(a), as
applicable.

(c)         Subject to the provisions of Paragraph (a) and (b), all
determinations required to be made under this Section 6, including whether and
when a Reimbursement Payment is required, the amount of such Reimbursement
Payment, the amount of any Option Redetermination (as defined below), the
reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by a public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Participant within fifteen
(15) business days of the receipt of notice from the Company or the Participant
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”). For the avoidance of doubt, the
Accounting Firm may use the Option Redetermination amount in determining the
reduction of the Payments to the Safe Harbor Cap. Notwithstanding the foregoing,
in the event (i) the Board shall determine prior to the Change in Control that
the Accounting Firm is precluded from performing such services under applicable
auditor independence rules or (ii) the Audit Committee of the Board determines
that it does not want the Accounting Firm to perform such services because of
auditor independence concerns or (iii) the Accounting Firm is serving as
accountant or auditor for the person(s) effecting the Change in Control, the
Board shall appoint







--------------------------------------------------------------------------------

 



another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company, and the Company shall enter into any agreement
reasonably requested by the Accounting Firm in connection with the performance
of the services hereunder. The Reimbursement Payment under this Section 6 with
respect to any Payments shall be made no later than thirty (30) days following
such Payment. If the Accounting Firm determines that no Excise Tax is payable by
a Participant, it shall furnish the Participant with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on the
Participant’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish the Participant with a written opinion to such effect. The Determination
by the Accounting Firm shall be binding upon the Company and the Participant.

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that Reimbursement Payments which
will not have been made by the Company should have been made (“Underpayment”) or
Reimbursement Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event the amount of the Reimbursement Payment is less than the amount
necessary to reimburse the Participant for the Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or for the
benefit of the Participant (but in any event no later than by the end of the
Participant’s taxable year next following the Participant’s taxable year in
which the Underpayment of Excise Tax is remitted). In the event the amount of
the Reimbursement Payment exceeds the amount necessary to reimburse the
Participant for the Excise Tax, the Accounting Firm shall determine the amount
of the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by the Participant (to the extent the Participant has received a
refund if the applicable Excise Tax has been paid to the Internal Revenue
Service) to or for the benefit of the Company. The Participant shall cooperate,
to the extent his or her expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax. In the
event that the Company makes a Reimbursement Payment to the Participant and
subsequently the Company determines that the value of any accelerated vesting of
stock options held by the Participant shall be redetermined within the context
of Treasury Regulation §1.280G-1 Q/A 33 (the “Option Redetermination”), the
Participant shall (i) file with the Internal Revenue Service an amended federal
income tax return that claims a refund of the overpayment of the Excise Tax
attributable to such Option Redetermination and (ii) promptly pay the refunded
Excise Tax to the Company; provided that the Company shall pay on a current
basis all reasonable professional fees incurred in the preparation of the
Participant’s amended federal income tax return. If the Option Redetermination
occurs in the same year that the Reimbursement Payment is included in the
Participant’s taxable income, then in addition to returning the refund to the
Company, the Participant will also promptly return to the Company any tax
benefit realized by the return of such refund and the return of the additional
tax benefit payment (all determinations pursuant to this sentence shall be made
by the Accounting Firm). In the event that amounts payable to the Participant
under this Plan were reduced pursuant to the second paragraph of Paragraph (a)
or Paragraph (b) and subsequently the Participant determines there has been an
Option Redetermination that reduces the value of the Payments attributable to
such options, the Company shall pay to the Participant (on the first business
day of the calendar year following the year the Option Redetermination is made)
any amounts payable under this Plan that were not previously paid solely as a
result of the second paragraph of Paragraph (a) or Paragraph (b) up to the Safe
Harbor Cap plus interest, from the date the Participant files the amended return
as provided above, at the 3 month Treasury Bill rate.







--------------------------------------------------------------------------------

 



7.          Withholding Taxes.          The Company may withhold from all
payments due to the Participant (or his beneficiary or estate) hereunder all
taxes which, by applicable federal, state, local or other law, the Company is
required to withhold therefrom.

8.          Reimbursement of Expenses.          If any contest or dispute shall
arise under this Plan involving termination of a Participant’s employment with
the Company or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof, the Company shall reimburse the Participant
on a current basis for all reasonable legal fees and related expenses, if any,
incurred by the Participant in connection with such contest or dispute
(regardless of the result thereof), together with interest in an amount equal to
the prime rate as reported in The Wall Street Journal, but in no event higher
than the maximum legal rate permissible under applicable law, such interest to
accrue thirty (30) days from the date the Company receives the Participant’s
statement for such fees and expenses through the date of payment thereof,
regardless of whether or not the Participant’s claim is upheld by a court of
competent jurisdiction or an arbitration panel; provided,  however, that the
Participant shall be required to repay immediately any such amounts to the
Company to the extent that a court or an arbitration panel issues a final and
non-appealable order setting forth the determination that the position taken by
the Participant was frivolous or advanced by the Participant in bad faith.

9.          Scope of Plan.          Nothing in this Plan shall be deemed to
entitle the Participant to continued employment with the Company, and, if a
Participant’s employment with the Company shall terminate prior to a Change in
Control, the Participant shall have no further rights under this Plan (except as
otherwise provided hereunder); provided,  however, that any termination of a
Participant’s employment during the Termination Period shall be subject to all
of the provisions of this Plan.

10.        Successors; Binding Agreement.

(a)        This Plan shall not be terminated by any Change in Control. In the
event of any Change in Control, the provisions of this Plan shall be binding
upon the Surviving Entity or other successor entity in the Change in Control,
and such Surviving Entity or successor entity shall be treated as the Company
hereunder.

(b)        The Company agrees that in connection with any Change in Control, it
will cause any Surviving Entity or any successor entity to the Company to
unconditionally assume all of the obligations of the Company hereunder.  Failure
of the Company to obtain such assumption prior to the effectiveness of any
Change in Control, shall be a breach of this Plan and shall constitute Good
Reason hereunder and shall entitle the Participant to compensation and other
benefits from the Company in the same amount and on the same terms as the
Participant would be entitled hereunder if the Participant’s employment were
terminated following a Change in Control by reason of a Qualifying Termination.
For purposes of implementing the foregoing, the date on which any such Change in
Control becomes effective shall be deemed the date Good Reason occurs, and shall
be the Date of Termination if requested by a Participant.

(c)        The benefits provided under this Plan shall inure to the benefit of
and be enforceable by the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Participant shall die while any amounts would be payable to the
Participant hereunder had the Participant continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.

11.        Notice.          (a) For purposes of this Plan, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

If to the Participant: the address listed as the Participant’s address in the
Company’s personnel files.







--------------------------------------------------------------------------------

 



If to the Company:

 

 

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

(b)         A written notice of the Participant’s Date of Termination by the
Company or the Participant, as the case may be, to the other, shall (i) indicate
the specific termination provision in this Plan relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated and (iii) specify the termination date (which date shall
be not less than fifteen (15) nor more than sixty (60) days after the giving of
such notice). The failure by the Participant or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of the Participant or the Company hereunder or
preclude the Participant or the Company from asserting such fact or circumstance
in enforcing the Participant’s or the Company’s rights hereunder.

12.        Full Settlement; Resolution of Disputes and Costs.  

(a)        The Company’s obligation to make any payments provided for in this
Plan and otherwise to perform its obligations hereunder shall be in lieu and in
full settlement of all other severance payments to the Participant under any
other severance or employment agreement between the Participant and the Company,
and any severance plan of the Company or any Affiliate. In no event shall the
Participant be obligated to seek other employment or take other action by way of
mitigation of the amounts payable to the Participant under any of the provisions
of this Plan and, except as provided in the Separation Agreement and Release,
such amounts shall not be reduced whether or not the Participant obtains other
employment.

(b)         Any dispute or controversy arising under or in connection with this
Plan shall be settled exclusively by arbitration in New York by three
arbitrators in effect. One arbitrator shall be selected by the Company, the
other by the Participant and the third jointly by these arbitrators (or if they
are unable to agree within thirty (30) days of the commencement of arbitration
the third arbitrator will be appointed by the AAA). Judgment may be entered on
the arbitrators’ award in any court having jurisdiction. In the event of any
such dispute or controversy arising during a Termination Period, the Company
shall bear all costs and expenses arising in connection with any arbitration
proceeding on the same terms as set forth in Section 6 of this Plan.
Notwithstanding anything in this Plan to the contrary, any court, tribunal or
arbitration panel that adjudicates any dispute, controversy or claim arising
between a Participant and the Company, or any of their delegates or successors,
in respect of a Participant’s Qualifying Termination, will apply a de novo
standard of review to any determinations made by such person. Such de novo
standard shall apply notwithstanding the grant of full discretion hereunder to
any such person or characterization of any such decision by such person as
final, binding or conclusive on any party.

13.        Employment with Subsidiaries. Employment with the Company for
purposes of this Plan shall include employment with any Subsidiary or any
Affiliate.

14.        Survival. The respective obligations and benefits afforded to the
Company and the Participant as provided in Sections 4 or 5 (to the extent that
payments or benefits are owed as a result of a termination of employment that
occurs during the term of this Plan) 7, 8, 10(c) and 12 shall survive the
termination of this Plan.







--------------------------------------------------------------------------------

 



15.        GOVERNING LAW; VALIDITY.          THE INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS POLICY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLE OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY
OR UNENFORCEABILITY OF ANY PROVISION OF THIS POLICY SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS POLICY, WHICH OTHER
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.

16.         Amendment and Termination.          The Board may amend or terminate
the Plan at any time; provided,  however, that during the period commencing on a
Change in Control and ending on the second anniversary of the Change in Control,
the Plan may not be amended or terminated by the Board in any manner which is
materially adverse to the interests of any Participant then listed on Schedule A
without the prior written consent of such Participant; provided,  further, that
any termination or amendments to the Plan that are adverse to the interests of
any Participant then listed on Schedule A, and that occur during the period of
time beginning on a date three (3) months prior to a Potential Change in Control
and ending on the termination of the agreement that constituted the Potential
Change in Control, shall be void.

17.         Interpretation and Administration.          The Plan shall be
administered by the Board. The Board may delegate any of its powers under the
Plan to the Compensation Committee of the Board (or any successor committee).
The Board or the Compensation Committee (or any successor committee) shall have
the authority (i) to exercise all of the powers granted to it under the Plan,
(ii) to construe, interpret and implement the Plan, (iii) to prescribe, amend
and rescind rules and regulations relating to the Plan, (iv) to make all
determinations necessary or advisable in administration of the Plan and (v) to
correct any defect, supply any omission and reconcile any inconsistency in the
Plan. Actions of the Board or the Compensation Committee (or any successor
committee) shall be taken by a majority vote of its members.

18.          Claims and Appeals.          Participants may submit claims for
benefits by giving notice to the Company pursuant to Section 9 of this Plan. If
a Participant believes that he or she has not received coverage or benefits to
which he or she is entitled under the Plan, the Participant may notify the Board
in writing of a claim for coverage or benefits. If the claim for coverage or
benefits is denied in whole or in part, the Board shall notify the applicant in
writing of such denial within thirty (30) days (which may be extended to sixty
(60) days under special circumstances), with such notice setting forth: (i) the
specific reasons for the denial; (ii) the Plan provisions upon which the denial
is based; (iii) any additional material or information necessary for the
applicant to perfect his or her claim; and (iv) the procedures for requesting a
review of the denial. Upon a denial of a claim by the Board, the Participant
may: (i) request a review of the denial by the Board or, where review authority
has been so delegated, by such other person or entity as may be designated by
the Board for this purpose; (ii) review any Plan documents relevant to his or
her claim; and (iii) submit issues and comments to the Board or its delegate
that are relevant to the review. Any request for review must be made in writing
and received by the Board or its delegate within sixty (60) days of the date the
applicant received notice of the initial denial, unless special circumstances
require an extension of time for processing. The Board or its delegate will make
a written ruling on the applicant’s request for review setting forth the reasons
for the decision and the Plan provisions upon which the denial, if appropriate,
is based. This written ruling shall be made within thirty (30) days of the date
the Board or its delegate receives the applicant’s request for review unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered as soon as possible, but not later than sixty (60)
days after receipt of the request for review. All extensions of time permitted
by this Section 16 will be permitted at the sole discretion of the Board or its
delegate. If the Board does not provide the Participant with written notice of
the denial of his or her appeal, the Participant’s claim shall be deemed denied.

19.          Type of Plan.          This Plan is intended to be, and shall be
interpreted as an unfunded employee welfare plan under Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)







--------------------------------------------------------------------------------

 



and Section 2520.104-24 of the Department of Labor Regulations, maintained
primarily for the purpose of providing employee welfare benefits, to the extent
that it provides welfare benefits, and under Sections 201, 301 and 401 of ERISA,
as a plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation, to the extent that it provides such compensation, in each
case for a select group of management or highly compensated employees.

20.         Nonassignability.          Benefits under the Plan may not be
assigned by the Participant. The terms and conditions of the Plan shall be
binding on the successors and assigns of the Company.

21.         Section 409A.          To the fullest extent possible, amounts and
other benefits payable under the Plan are intended to be comply with or be
exempt from Section 409A, and the Company shall have complete discretion to
interpret and construe this Plan and any associated documents in any manner that
establishes an exemption from (or compliance with) the requirements of Section
409A.  Any terms of this Plan that are undefined or ambiguous shall be
interpreted by the Company in its discretion in a manner that complies with
Section 409A to the extent necessary to comply with Section 409A. If for any
reason, such as imprecision in drafting, any provision of this Plan does not
accurately reflect its intended establishment of an exemption from (or
compliance with) Section 409A, as demonstrated by consistent interpretations or
other evidence of intent, such provision shall be considered ambiguous as to its
exemption from (or compliance with) Section 409A and shall be interpreted by the
Company in a manner consistent with such intent, as determined in the discretion
of the Company. If, notwithstanding the foregoing provisions of this paragraph,
any provision of this Plan would cause a Participant to incur any additional tax
or interest under  Section 409A, the Company shall interpret or reform such
provision in a manner intended to avoid the incurrence by the Participant of any
such additional tax or interest; provided that the Company agrees to maintain,
to the maximum extent practicable, the original intent and economic benefit to
the Participant of the applicable provision without violating the provisions of
Section 409A. 

To the extent a Participant would otherwise be entitled to any payment that
under this Plan, or any plan or arrangement of the Company or its Affiliates,
constitutes “deferred compensation” subject to Section 409A and that if paid
during the six months beginning on the date of termination of a Participant’s
employment would be subject to the Section 409A additional tax because the
Participant is a “specified employee” (within the meaning of Section 409A and as
determined by the Company) the payment will be paid to the Participant on the
earlier of the six-month anniversary of the Participant’s date of termination or
the Participant’s death or disability (within the meaning of Section 409A).
Similarly, to the extent the Participant would otherwise be entitled to any
benefit (other than a payment) during the six months beginning on termination of
the Participant’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided on the
earlier of the six-month anniversary of the Participant’s date of termination or
death. In addition, any payment or benefit due upon a termination of the
Participant’s employment that represents a “deferral of compensation” within the
meaning of Section 409A shall be paid or provided to the Participant only upon a
“separation from service” as defined in Treasury Regulation § 1.409A-1(h). Each
severance payment made under this Plan shall be deemed to be separate payments,
amounts payable under Section 4 of this Plan shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury Regulation
Section 1.409A-1 through A-6.

Notwithstanding anything to the contrary in this Plan or elsewhere, any payment
or benefit under this Plan or otherwise that is exempt from Section 409A
pursuant to final Treasury Regulation 1.409A-1(b)(9)(v)(A) or (C) shall be paid
or provided to the Participant only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the
Participant’s second taxable year following the Participant’s taxable year in
which the “separation from service” occurs; and provided further that such
expenses are reimbursed no later than the last day of the Participant’s third
taxable year following the







--------------------------------------------------------------------------------

 



taxable year in which the Participant’s “separation from service” occurs. Except
as otherwise expressly provided herein, to the extent any expense reimbursement
or the provision of any in-kind benefit under this Plan is determined to be
subject to Section 409A of the Code, the amount of any such expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any life-time or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which the Participant
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.  Notwithstanding anything to the contrary in this Plan or
elsewhere, any tax-gross up must in all events be paid by the end of the
Participant’s taxable year next following the taxable year in which the
Participant remits the taxes. 

22.        Effective Date.          The Plan shall be effective as of June 30,
2014 (the “Effective Date”).







--------------------------------------------------------------------------------

 



 

 

 

SCHEDULE A

John C. Hadjipateras

John C. Lycouris

Theodore B. Young

Alexander C. Hadjipateras

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







--------------------------------------------------------------------------------

 



Exhibit A

FORM OF CIC SEPARATION AGREEMENT AND RELEASE (HEREIN “AGREEMENT”)

 

Dorian LPG Ltd. (the “Company”) and _______________ (“Executive”) agree as
follows:

1.           Executive’s employment with the Company will terminate effective
[Date].

2.           In consideration of Executive’s undertakings herein, the Company
will pay the amounts set forth in Section 4 of the Company’s Executive Severance
and Change in Control Severance Plan (the “CIC Severance Plan”), less required
deductions (including, but not limited to, federal, state and local tax
withholdings) as separation/severance pay (the “Severance Payments”). The
Severance Payments will be paid in accordance with the CIC Severance Plan.
Payment of the Severance Payments is contingent upon the execution of this
Agreement by Executive and Executive’s compliance with all terms and conditions
of this Agreement and the CIC Severance Plan. Executive agrees that if this
Agreement does not become effective, the Company shall not be required to make
any further payments to Executive pursuant to this Agreement or the CIC
Severance Plan and shall be entitled to recover all payments already made by it
(including interest thereon).

3.          Executive understands and agrees that any amounts that Executive
owes the Company, including any salary or other overpayments related to
Executive’s employment with the Company, will be offset and deducted from
Executive’s final paycheck from the Company. Executive specifically authorizes
the Company to offset and deduct any such amounts from his final paycheck.
Executive agrees and acknowledges that, to the extent the amount of Executive’s
final paycheck is not sufficient to repay the full amount that Executive owes to
the Company, if any, the full remaining amount owed to the Company, if any, will
be offset and deducted from the amount of the Severance Payments. Executive
specifically authorizes the Company to offset and deduct any such amounts from
his Severance Payments.

4.          Executive agrees that, after payment of Executive’s final paycheck
on [Date] and the Severance Payments, Executive will have received all
compensation and benefits that are due and owing to Executive by the Company,
including but not limited to salary, vacation pay, bonus, commissions and
incentive/override compensation.

5.          Executive represents that he has returned to the Company all
property or information, including, without limitation, all reports, files,
memos, plans, lists, or other records (whether electronically stored or not)
belonging to the Company or its affiliates, including copies, extracts or other
documents derived from such property or information. Executive will immediately
forfeit all rights and benefits under this Agreement and the CIC Severance Plan,
including, without limitation, the right to receive any Severance Payment if
Executive, directly or indirectly, at any time (i) discloses to any third party
or entity any trade secrets or other proprietary or confidential information
pertaining to the Company or any of its affiliates or uses such secrets or
information without the prior written consent of the General Counsel of the
Company or (ii) takes any actions or makes or publishes any statements, written
or oral, or instigates, assists or participates in the making or publication of
any such statements which libel, slander or disparage the Company or any of its
past or present directors, officers or employees. Nothing in this Agreement
shall prevent or prohibit Executive or the Company from responding to an order,
subpoena, other legal process or regulatory inquiry directed to them or from
providing information to or making a filing with a governmental or regulatory
body. Executive agrees that upon learning of any order, subpoena or other legal
process seeking information that would otherwise be prohibited from disclosure
under this Agreement, he will promptly notify the Company, in writing, directed
to the Company’s General Counsel. In the event disclosure is so required,
Executive agrees not to oppose any action by the Company to seek or obtain a
protective order or other appropriate remedy.







--------------------------------------------------------------------------------

 



[6.         Executive agrees that Executive’s Employment and Confidentiality
Agreement (the “Employment and Confidentiality Agreement”) shall continue to be
in full force and effect, including but not limited to all non-competition and
non-solicitation provisions contained therein.]

7.          Executive hereby represents that he has not filed any action,
complaint, charge, grievance or arbitration against the Company or any of its
affiliates in connection with any matters relating, directly or indirectly, to
his employment, and covenants and agrees not to file any such action, complaint
or arbitration or commence any other judicial or arbitral proceedings against
the Company or any of its affiliates with respect to events occurring prior to
the termination of his employment with the Company or any affiliates thereof.

8.          Effective on [Date], the Company will cease all health benefit
coverage and other benefit coverage for Executive.

9.          GENERAL RELEASE – Effective as of the Effective Date, and in return
for the consideration set forth above, Executive agrees not to sue or file any
action, claim, or lawsuit against the Company, agrees not to pursue, seek to
recover or recover any alleged damages, seek to obtain or obtain any other form
of relief or remedy with respect to, and cause the dismissal or withdrawal of,
any lawsuit, action, claim, or charge against the Company, and Executive agrees
to waive all claims and release and forever discharge the Company, its officers,
directors, subsidiaries, affiliates, parents, attorneys, shareholders and
employees from any claims, demands, actions, causes of action or liabilities for
compensatory damages or any other relief or remedy, and obligations of any kind
or nature whatsoever, based on any matter, cause or thing, relating in any way,
directly or indirectly, to his employment, from the beginning of time through
the Effective Date of this Agreement, whether known or unknown, fixed or
contingent, liquidated or unliquidated, and whether arising from tort, statute,
or contract, including, but not limited to, any claims arising under or pursuant
to the California Fair Employment and Housing Act, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1871, the Civil Rights Act of 1991, the
Americans with Disabilities Act, the Rehabilitation Act, the Family and Medical
Leave Act of 1993, the Occupational Safety & Health Act, the Employee Retirement
Income Security Act of 1974, the Older Workers Benefit Protection Act of 1990,
the Worker Adjustment and Retraining Notification Act, the Fair Labor Standards
Act, the Age Discrimination in Employment Act of 1967 (“ADEA”), New York State
Labor Law, New York State Human Rights Law, New York Human Rights Law, and any
other state, federal, city, county or local statute, rule, regulation, ordinance
or order, or the national or local law of any foreign country, any claim for
future consideration for employment with the Company, any claims for attorneys’
fees and costs and any employment rights or entitlement law, and any claims for
wrongful discharge, intentional infliction of emotional distress, defamation,
libel or slander, payment of wages, outrageous behavior, breach of contract or
any duty allegedly owed to Executive, discrimination based upon race, color,
ethnicity, sex, age, national origin, religion, disability, sexual orientation,
or another unlawful criterion or circumstance, and any other theory of recovery.
It is the intention of the parties to make this release as broad and as general
as the law permits.

[Executive acknowledges that he is aware of, has read, has had explained to him
by his attorneys, understands and expressly waives any and all rights he has or
may have under Section 1542 of the California Civil Code, which provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the
debtor.”] [For California employees].

10.        Executive acknowledges that he may later discover facts different
from or in addition to those which he knows or believes to be true now, and he
agrees that, in such event, this Agreement shall







--------------------------------------------------------------------------------

 



nevertheless remain effective in all respects, notwithstanding such different or
additional facts or the discovery of those facts.

11.        This Agreement may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Agreement or the CIC Severance Plan.

12.        Executive acknowledges that Executive has made an independent
investigation of the facts, and does not rely on any statement or representation
of the Company in entering into this Agreement, other than those set forth
herein.

13.        Executive agrees that, without limiting the Company’s remedies,
should he commence, continue, join in, or in any other manner attempt to assert
any claim released in connection herewith, or otherwise violate in a material
fashion any of the terms of this Agreement, the Company shall not be required to
make any further payments to the Executive pursuant to this Agreement or the CIC
Severance Plan and shall be entitled to recover all payments already made by it
(including interest thereon), in addition to all damages, attorneys’ fees and
costs the Company incurs in connection with Executive’s breach of this
Agreement. Executive further agrees that the Company shall be entitled to the
repayments and recovery of damages described above without waiver of or
prejudice to the release granted by him in connection with this Agreement, and
that his violation or breach of any provision of this Agreement shall forever
release and discharge the Company from the performance of its obligations
arising from the Agreement.

14.         Executive has been advised and acknowledges that he has been given
forty-five (45) days to sign this Agreement, he has seven (7) days following his
signing of this Agreement to revoke and cancel the terms and conditions
contained herein, and the terms and conditions of this Agreement shall not
become effective or enforceable until the revocation period has expired (the
“Effective Date”).

15.         Executive acknowledges that Executive has been advised hereby to
consult with, and has consulted with, an attorney of his choice prior to signing
this Agreement.

16.         Executive acknowledges that Executive has fully read this Agreement,
understands the contents of this Agreement, and agrees to its terms and
conditions of his own free will, knowingly and voluntarily, and without any
duress or coercion.

17.         Executive understands that this Agreement includes a final general
release, and that Executive can make no further claims against the Company or
the persons listed in Section 9 of this Agreement relating in any way, directly
or indirectly, to his employment. Executive also understands that this Agreement
precludes Executive from recovering any damages or other relief as a result of
any lawsuit, grievance, charge or claim brought on Executive’s behalf against
the Company or the persons listed in Section 9 of this Agreement.

18.         Executive acknowledges that Executive is receiving adequate
consideration (that is in addition to what Executive is otherwise entitled to)
for signing this Agreement.

19.         This Agreement and the CIC Severance Plan constitute the complete
understanding between Executive and the Company regarding the subject matter
hereof and thereof. No other promises or agreements regarding the subject matter
hereof and thereof will be binding unless signed by Executive and the Company.

20.         Executive and the Company agree that all notices or other
communications required or permitted to be given under the terms of this
Agreement shall be given in accordance with Section 9 of the CIC Severance Plan.

21.         Executive and the Company agree that any disputes relating to any
matters covered under the terms of this Agreement shall be resolved in
accordance with Section 10 of the CIC Severance Plan.







--------------------------------------------------------------------------------

 



22.         By entering into this Agreement, the Company does not admit and
specifically denies any liability, wrongdoing or violation of any law, statute,
regulation or policy, and it is expressly understood and agreed that this
Agreement is being entered into solely for the purpose of amicably resolving all
matters of any kind whatsoever between Executive and the Company.

23.         In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

24.         The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.

25.         Unless expressly specified elsewhere in this Agreement, this
Agreement shall be governed by and construed and interpreted in accordance with
the laws of the State of New York without reference to the principles of
conflict of law.

26.        This Agreement may be executed in one or more counterparts.

 

 

 

DORIAN LPG LTD.

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------